Citation Nr: 1003676	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma and 
cataracts as secondary to service-connected diabetes 
mellitus. 

2.  Entitlement to a higher initial evaluation than 10 
percent for degenerative joint disease of the left knee (left 
knee disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and June 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina (RO).  

In the February 2005 rating decision, the RO denied a claim 
for service connection for glaucoma and cataracts.  By way of 
the June 2008 rating decision, the RO granted service 
connection for left knee disability and assigned a 10 percent 
evaluation, effective from November 30, 2006.  

In December 2009, the Veteran testified before the 
undersigned during a videoconference hearing.  A copy of the 
transcript has been associated with the claim folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
glaucoma and cataracts and entitlement to a higher initial 
evaluation than 10 percent for his left knee disability.  As 
explained below, the Board finds that additional development 
is necessary prior to adjudication of the claims.  

First in regard to the service connection claim, it appears 
that claims folder contains an incomplete set of the 
Veteran's most recent VA treatment records from VA Community 
Based Outpatient Clinic in Florence (VA CBOC).  The Board 
notes that the record contains a November 2009 VA physician's 
statement from Dr. K. A. Hanchett that is numbered "Page 2 
of 2".  The first page of this treatment record has not yet 
been associated with the claims folder.  Based on the 
findings in the page of record, it appears the missing page 
may contain pertinent information that would assist in 
substantiating the Veteran's claim.  The Board, therefore, 
finds that the RO/AMC should attempt to obtain a complete set 
of the Veteran's VA treatment records from VA CBOC, and in 
particular, the first page of the November 2009 physician's 
statement.  

Additionally, the Board finds that the RO/AMC should also 
attempt to obtain an additional statement from the Dr. 
Hanchett in support of his medical finding shown in his 
November 2009 VA physician's statement.  In particular, the 
RO/AMC should request that Dr. Hanchett provide a medical 
statement that supports his finding that the Veteran's visual 
impairment (glaucoma, cataracts, etc.) are directly caused 
related to his diabetes mellitus.  To this extent, the RO/AMC 
should ensure that the claims file is made available to Dr. 
Hanchett, and that Dr. Hanchett who reviews the entire claim 
folder in conjunction with any medical statement provided. 

With respect to the increased rating claim, it is noted that 
during the December 2009 hearing, the Veteran testified that 
the severity of his left knee disability had worsened since 
the last VA examination in June 2008.  The Veteran stated 
that his current symptoms include instability, falling down 
and locking, which are not reflected in the June 2008 VA 
examination report.  Additionally, the Board notes that the 
VA examination report does not contain range of motion 
findings for the left knee.  Such findings are needed for 
rating purposes.  Given the above, the Board finds that a new 
VA examination is warranted to evaluate the severity of the 
Veteran's service-connected left knee disability.  

Prior to any medical statement and examination sought, the 
RO/AMC should ask the Veteran to identify any outstanding 
records of pertinent VA and private treatment, and obtain 
those records.  

If any identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken to attempt to find the records and why such 
attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on 
file.  In particular, the RO/AMC should 
attempt to obtain the first page of the 
November 2009 VA Physician's Statement 
from Dr. K. A. Hanchett at VA Community 
Based Outpatient Clinic in Florence. 

If any identified records cannot be 
obtained, a memorandum should be included 
in the file explaining the procedures 
undertaken to attempt to find the records 
and why such attempts were not fully 
successful.

2.   After any additional evidence has 
been associated with the claim folder, the 
RO/AMC should request Dr. Hanchett to 
provide a medical statement in support of 
his medical conclusion found in the 
November 2009 Physician's Statement that 
the Veteran's visual impairment (glaucoma, 
cataracts, etc.) are directly related to 
his diabetes mellitus.  The RO/AMC should 
ensure that the claims file is made 
available to Dr. Hanchett, who should 
review the entire claims folder in 
conjunction with his medical statement.  
All indicated tests and studies should be 
undertaken.  

The RO/AMC should ask Dr. Hanchett to 
provide a complete rationale for any 
opinion rendered, including comment on any 
opposing medical opinions found in the 
claims file.  If Dr. Hanchett is unable to 
provide the requested information with any 
degree of medical certainty, Dr. Hanchett 
should clearly indicate that. 

If Dr. Hanchett is not available to 
provide an additional medical statement in 
support of his November 2009 conclusion, 
then the RO/AMC should arrange to have the 
Veteran's claims folder reviewed by 
another VA examiner, of the appropriate 
specialty, to determine whether the 
Veteran's glaucoma and cataracts are 
proximately caused or aggravated by his 
service-connected diabetes mellitus.  The 
claims file should be made available to 
the examiner, who should review the entire 
claims folder in conjunction with this 
examination.  All indicated tests and 
studies should be undertaken.  

Based on a review of the claims folder and 
the findings from the examination, the 
examiner should be asked to provide a 
medical opinion whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
glaucoma and cataracts are proximately 
caused or aggravated by his service-
connected diabetes mellitus.  The examiner 
should provide a rationale for any opinion 
provided.  A copy of the examination 
report and opinion should be associated 
with the Veteran's VA claims folder.  

3.  Then, the RO/AMC should then schedule 
the Veteran for VA examination to 
determine the current severity of service-
connected disability involving the left 
knee.  The claims file should be made 
available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  All 
indicated tests and studies, to include 
range of motion (both passive and active) 
should be undertaken.  

The examiner is asked to identify the 
Veteran's range of motion in his left knee 
and to address whether he experiences 
additional functional loss due to limited 
or excess movement, pain, weakness, excess 
fatigability, or incoordination (to 
include during flare-ups or with repeated 
use).  The examiner should clearly 
indicate the measurements at which the 
additional functional loss begins.  The 
examiner should also describe the 
symptomatology associated with the 
Veteran's disability, and the impact of 
such symptomatology on his daily life.  

The examiner should provide a complete 
rationale for any opinion.  To the extent 
feasible, the examiner should distinguish 
between symptoms due to the service-
connected disability and those due to 
other causes.  If the VA examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.

3.  Thereafter, the RO/AMC should review 
the claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO/AMC should 
then readjudicate the claim on appeal.  If 
any benefit sought remains denied, the 
RO/AMC should issue an appropriate SSOC 
and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claims.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


